


EXHIBIT 10.25




AGREEMENT AND GENERAL RELEASE
October 23, 2014


This Agreement and Release (this “Agreement”) is entered into knowingly and
voluntarily by and between Libbey Inc., a Delaware corporation (“Libbey”),
Libbey Glass Inc., a Delaware corporation (together with Libbey and any
affiliates of Libbey, the “Company”) and Daniel P. Ibele (the “Executive”). The
Company and the Executive are referred to each individually as a “Party” and
collectively as the “Parties.”
RECITALS
WHEREAS, pursuant to the Employment Agreement, dated October 31, 2011, between
the Executive and the Company (the “Employment Agreement”), the Executive has
been employed by the Company as Vice President, General Manager, U.S. and Canada
(the “Executive Position”);
WHEREAS, the Executive desires to move on from the Company, but fully supports
the Company’s business strategy and is willing to assist the Company in a
transition role;
WHEREAS, the Executive’s employment with the Company in the Executive Position
will terminate at the end of the day on March 31, 2015, or such earlier date on
or after February 28, 2015 as mutually agreed to by the Parties (the “Executive
Position Termination Date”);
WHEREAS, on the Executive Position Termination Date, the Executive will cease to
serve in the Executive Position and will no longer have executive officer
status;
WHEREAS, effective at the Executive Position Termination Date, and for a term of
12 consecutive months thereafter, the Executive shall remain employed by the
Company as an active employee in the role of Strategic Consultant (the
“Consulting Position”) on an ad-hoc, as-needed basis so that the Company may
utilize the services of the Executive for general knowledge transfer;
WHEREAS, the Executive and the Company desire to establish the terms for an
amicable separation of the Executive’s employment in the Executive Position on
the Executive Position Termination Date, to establish the terms of the
Executive’s employment in the Consulting Position, to facilitate an appropriate
transition of the Executive’s responsibilities to the Company and to settle,
through the Final Termination Date (as hereinafter defined), fully and finally
any and all differences between them which have arisen, or may arise, out of the
employment relationship and/or the termination of that relationship; and
WHEREAS, the Company desires to offer the Executive the payments and benefits
described herein in connection with the Executive’s termination of employment in
the Executive Position and the Executive’s employment in the Consulting
Position.
AGREEMENT
In consideration of the mutual promises and covenants set forth below, the
sufficiency and receipt of which are hereby acknowledged, the Executive and the
Company acknowledge and voluntarily agree as follows:
1.Recitals. The foregoing Recitals are incorporated into this Agreement by
reference.
2.Termination, Severance Payments and Benefits. On the Executive Position
Termination Date, the Employment Agreement shall be terminated and be superseded
by this Agreement and the Executive’s employment in the Executive Position shall
cease. Twelve months following the Executive Position Termination Date the
Executive’s employment in the Consulting Position will terminate (the “Final
Termination Date”). The Executive further agrees to execute any further
documents required to effectuate such resignations as may be requested by the
Company. As of the Executive Position Termination Date, the Executive shall be
released from his duties in the Executive Position and will cease to have any
authority to conduct business on behalf of the Company except as expressly
authorized and approved in advance by the Company. The Executive will continue
to receive his base salary of $15,496.72 per semi-monthly pay period and
employee benefits for the Executive Position, in the ordinary course of business
consistent with past practice, through the Executive Position Termination Date
and will receive salary and benefits for the Consulting Position as detailed
herein. All federal, state and local taxes will be withheld as required by law
and appropriate deductions will

1

--------------------------------------------------------------------------------




be made for benefits provided below, pursuant to the Company’s normal policies
and procedures. Subject to the covenants in Section 2, the Executive shall
receive the following payments and benefits (collectively the “Separation
Benefits”):
(a)Continuation of Employment. The Executive’s employment in the Consulting
Position will begin on the Executive Position Termination Date and continue for
12 consecutive months thereafter on an as needed basis not to exceed 20 percent
of the average level of a normal work week. The Parties agree that such services
will generally be provided on such days, excluding weekends, and times during
normal business hours that are mutually agreed to by the Parties. Travel
requested by the Company will be limited to within the continental United States
with a minimum of two weeks’ notice to the Executive. The Company may request
services outside of normal business hours; provided, however, that failure of
Executive to agree upon days and times of service outside of normal business
hours or to agree to travel requested by the Company will not, alone, be
considered a breach of his obligations under this Agreement.
(b)Deferred Compensation. The Company shall pay the Executive all cash
compensation that the Executive has deferred under the Company’s Executive
Deferred Compensation Plan, effective January 1, 2009, in accordance with
Section 4(i).
(c)2014 Annual Incentive Pay. The Company shall pay the Executive annual
incentive pay, using a personal multiplier of 100% and using an incentive target
of $240,924.74, as earned by the Executive under and in accordance with the
terms of the Company’s 2014 Senior Management Incentive Plan; such payment to be
made in a single lump sum at such time as the Company disburses 2014 annual
incentive pay to the Leadership Team, but in no event later than March 15, 2015.
(d)2015 Annual Incentive Pay. The Company shall pay the Executive annual
incentive pay, using a personal multiplier of 100% and using an incentive target
of $241,748.83, as earned by the Executive under and in accordance with the
terms of the Company’s 2015 Senior Management Incentive Plan; such payment to be
based on the full year 2015 and to be made in a single lump sum at such time as
the Company disburses 2015 annual incentive pay to the Leadership Team, but in
no event later than March 15, 2016.
(e)2016 Annual Incentive Pay. If the Final Termination Date occurs after
December 31, 2015, the Company shall pay the Executive annual incentive pay,
using a personal multiplier of 100%, as earned by the Executive under and in
accordance with the terms of Company’s 2016 Senior Management Incentive Plan;
such payment to be pro-rated based on an annualized incentive target of
$241,748.83, based on the Executive’s eligible earnings from January 1, 2016,
through the Final Termination Date and to be made in a single lump sum at such
time as the Company disburses 2016 annual incentive pay to the Leadership Team,
but in no event later than March 15, 2017.
(f)Vesting of Restricted Stock Units and Non-Qualified Stock Options. All of the
Executive’s unvested restricted stock units (“RSUs”) and unvested non-qualified
stock options (“NQSOs”) that are scheduled to vest within one year of the Final
Termination Date shall be become fully vested upon the Final Termination Date.
The NQSOs shall be exercisable for until the earlier of: (i) the third
anniversary of the Executive Position Termination Date and (ii) the tenth
anniversary of the NQSO grant date. The terms and conditions applicable to RSUs
and NQSOs that have vested as of the Final Termination Date will not be
impacted. Executive may establish a programmed plan of transactions in
accordance with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended.
(g)LTIP Performance Cash Component. The Executive shall continue his current
participation in the Libbey Inc. Long Term Incentive Plan (“LTIP”) performance
cash component through the Final Termination Date. The Company shall make
prorated payouts, if any and as earned in accordance with the terms of the LTIP,
in a single lump sum at such time as the Company makes payments to other LTIP
performance cash component participants in 2015 for the 2012-2014 performance
period, 2016 for the 2013-2015 performance period, and 2017 for the 2014-2016
performance period, but in no event later than March 15 of each year. The
Executive will not be awarded any additional RSUs or NQSOs and will not be
enrolled in the LTIP performance components of the LTIP for any periods
beginning after December 31, 2014.
(h)Salary. The Executive’s current semi-monthly salary of $15,496.72 will remain
and continued to be paid through the Final Termination Date and shall continue
to be administered through the Company’s payroll system via direct deposit.
(i)Benefits Extension. The Company shall maintain the Executive’s U.S.-based
active executive medical, prescription drug, vision, dental and life insurance
benefits for the Executive and his eligible dependents through the Final
Termination Date, provided that the Executive continues to pay the employee
portion of the costs for these continued benefits. Executive shall also remain
covered by the Company’s business travel accident plan through the Final
Termination Date.
(j)Vacation Pay. At the Final Termination Date, or upon death or permanent
disability if earlier, the Executive shall be paid $35,761.66 in satisfaction of
amounts owed by the Company for accrued vacation.
(k)Other Benefits. Until the Final Termination Date, the Executive will retain
his eligibility for all other programs and benefits to which he would normally
be entitled as an active employee, including, without limitation, eligibility to
participate in the Company’s short-term and long-term disability plans, 401(k)
plan, Executive Deferred Compensation Plan, Matching Gifts

2

--------------------------------------------------------------------------------




program and other general perquisites afforded to full-time salary employees
generally, as well as the executive perquisites of an annual executive physical,
tax preparation assistance and financial planning assistance. Executive will be
reimbursed for travel and other business expenses in accordance with the
Company’s policy and procedures.
(l)COBRA. The Company shall provide the Executive the opportunity to purchase
eligible Benefits under the Consolidated Omnibus Budget Reconciliation ACT
(COBRA). The Company shall provide the Executive with additional information and
an enrollment form for COBRA on or before his healthcare benefits terminate on
the Final Termination Date.
(m)Retiree Health Care and Life Insurance. The Executive is eligible for Retiree
Health Care coverage and Retiree Life Insurance following the end of employment
on the Final Termination Date.
(n)Indemnification. If the Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive's employment hereunder, by reason of the fact
that the Executive is or was an officer, employee or agent of the Company, or
any affiliate of the Company, or is or was serving at the request of the Company
as an officer, employee, agent or consultant of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent applicable to
any other officer or director of the Company from and against any liabilities,
costs, claims and expenses, including all costs and expenses incurred in defense
of any Proceeding (including attorneys' fees).
(o)Death or Disability. If the Executive is unable to provide the services
contemplated hereunder as a result of Executive’s death or disability prior to
the Final Termination Date, the payment of salary under paragraph (h) through
the Final Termination Date and a pro-rata portion of the incentive payments
under paragraphs (c), (d), (e) and (g) hereunder shall be paid to Executive or
the Executive’s estate and/or beneficiaries, as the case may be.
3.Covenants.
(a)Covenants of the Executive. The Executive’s eligibility to receive the
Separation Benefits is conditioned on the Executive’s compliance with the
following covenants (the “Covenants”) during the continuation of the Executive’s
employment in the Executive Position and in the Consulting Position and for the
24 months period following the Final Termination Date (the “Covenant Term”),
except that the covenants set forth in paragraphs (v) though (xi) will have no
expiration. The Covenants shall apply in any country in which the Company
conducts its business, which means the manufacture or sale of products directly
or indirectly, including the manufacturing, marketing, sale, sourcing or
distribution of glass tableware, ceramic or glass kitchenware or dinnerware,
flatware or hollowware, in the foodservice industry, retail and
business-to-business markets. Should the Executive violate any such Covenant, in
addition to the remedies set forth in Section 3(c), the Company may, at any time
and in its sole discretion, recover (i) all or any portion of the RSUs and NQSOs
whose vesting was accelerated pursuant to this Agreement or (ii) cash equal to
the gross proceeds received by the Executive if the common shares underlying
such awards have been sold.
(i)Non-Interference with Customer Accounts. Without the prior written consent of
the Company, which consent will not be unreasonably withheld, and except as
necessary to perform services hereunder, the Executive shall not directly or
indirectly, personally or on behalf of any other person, business, corporation
or entity, contact or do business with any customer of the Company with respect
to any product, business activity or service which is competitive with any
product, business, activity or service of the type sold or provided by the
Company.
(ii)Non-Competition. The Executive shall not, directly or indirectly, own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be connected as a director, officer, employee,
partner, consultant or otherwise with any entity engaged in a business which
operates, in competition with the Company and its affiliates, in the sale or
manufacturing of the same type of products as sold or manufactured by the
Company, including, without limitation, glass tableware, ceramic or glass
kitchenware or dinnerware, flatware or hollowware, in the foodservice industry,
retail and business-to-business markets, other than as a shareholder or
beneficial owner owning five percent or less of the outstanding securities of a
public company.
(iii)No Diversion. The Executive shall not divert or attempt to divert or take
advantage of or attempt to take advantage of any actual or potential business
opportunities of the Company (e.g., joint ventures, other business combinations,
investment opportunities, potential investors in the Company, and other similar
opportunities) of which the Executive became aware as a result of his employment
with the Company.
(iv)Non-Recruitment. The Executive acknowledges that the Company has invested
substantial time and effort in assembling its present workforce. Accordingly,
the Executive shall not either for the Executive's own account or jointly with
or as a manager, agent, officer, employee, consultant, partner, joint venture
owner or shareholder or otherwise on behalf of any other person, firm or
corporation directly or indirectly entice, solicit, attempt to solicit, or seek
to induce or influence any Officer or employee of the Company to leave his or
her employment with the Company or to offer employment to any person who on or
during the six-month period immediately preceding the date of such solicitation
or offer was an employee of the

3

--------------------------------------------------------------------------------




Company; provided, however, that this Section 3(a)(iv) shall not be deemed to be
breached with respect to an employee or former employee of the Company who
responds to a general advertisement seeking employment or who otherwise
initiates contact for the purpose of seeking employment.
(v)Non-Disparagement. The Executive shall not induce or incite claims of
discrimination, wrongful discharge or any other claims against the Company or
any of its directors, officers, employees or equity holders, by any other
persons, executives or entities, and the Executive shall not undertake any
harassing or disparaging conduct directed at the Company or any of its
directors, officers, employees or equity holders, other than such statements
made as part of testimony compelled by law or legal process.
(vi)Confidentiality. The Executive shall treat all Confidential Information (as
defined below) of the Company as confidential, even after Final Termination
Date, and the Executive will not, without the Company’s prior written consent,
disclose Confidential Information to any third party or use Confidential
Information for the Executive’s personal benefit for as long as the Confidential
Information is not generally available to the public. “Confidential Information”
means information disclosed to the Executive, or known to the Executive, fully
as a consequence of or through the Executive’s employment by the Company.
Confidential Information includes, but is not limited to, information concerning
customers, suppliers, employees, business methods, business plans, business
strategy, technology, research, manufacturing methods or operations, business
operations, sales, costs, prices, profits and procedures of the Company. The
Executive shall reimburse the Company for the full amount of payments made or
benefits received if the Executive discloses any Confidential Information, or
otherwise engages in conduct that may adversely affect the Company’s reputation
or business relations, and the Executive will remain liable for the actual
damages associated with breaching this confidentiality clause.
(vii)Company Records. The Executive covenants and represents that at the Final
Termination Date Executive will use his best efforts to return to the Company
all of the Company’s property of any kind in the Executive’s possession or
control or in the possession of the Executive’s agents and all copies thereof
and documents based in any part thereon, or relating in any way thereto,
including, but not limited to, notes, memoranda, brochures, compilations,
analyses, studies, plans, lists, financial data, research and development
materials, work in progress, technology, manuals, policies, tapes, electronic
memory devices, keys, access or credit cards, and other physical property of any
kind. Notwithstanding the foregoing, the Executive may keep archival copies of
materials drafted or created by the Executive for his personal files, whether in
hard copy or electronic format.
(viii)Cooperation. The executive shall cooperate with the Company in connection
with prosecuting or defending any pending or forthcoming claims or lawsuits by
any party against the Company or its Affiliates that may involve or relate to
the Executive’s employment with the Company, or may involve any knowledge,
duties, responsibilities or actions that the Executive may have had or taken in
the course of his employment. The Company will reimburse the Executive for any
reasonable and documented expenses incurred in connection with such efforts.
(ix)Disclosure. The Executive shall disclose promptly in writing to the Company
all information, discoveries, improvements and inventions that may have been or
may be made by the Executive as a result of or in conjunction with the
Executive’s employment with the Company. The Executive shall assign all such
information, discoveries, improvements and inventions to the Company and, at the
Company’s request and expense, execute all patent applications and patents to
the Company. If the Company does not want to obtain title to any particular
invention, discovery or improvement and so advises the Executive in writing,
then the Executive may consider the particular invention, discovery or
improvement to be the Executive’s personal property, subject to the Company’s
right to make, use, and practice it for their own uses and purposes.
(x)No Reinstatement. The Executive waives all right to recall, reinstatement or
continued employment with the Company, and will not seek re-employment in any
capacity in the future with the Company or its Affiliates beyond the Final
Termination Date. Any violation of this covenant will, in and of itself,
constitute a legitimate and non-discriminatory rejection of any such application
for re-employment and will act as a denial of employment.
(xi)Secondary Release. The Executive agrees to execute and enter into an
agreement with terms substantially similar to those set forth in Section 6 to
release claims for the period of time from the date of this Agreement through
the Final Termination Date.
(b)Covenants of the Company.
(i)Non-Disparagement. The Company covenants and agrees that neither the Company
nor any of its officers, directors, or the officers or directors of its
affiliates, shall undertake any harassing or disparaging conduct directed at the
Executive, other than such statements made as part of testimony compelled by law
or legal process.
(ii)Response to Inquiries. To the extent inquiries regarding the Executive’s
employment are directed to the Company, the Company shall indicate that the
Executive’s employment ended as a result of the Executive’s retirement.
(c)Covenant Remedies. The Parties acknowledge that should either Party violate
any of the Covenants, it would be difficult to determine the resulting damages
to the other Party and, in addition to any other remedies it may have, the non-

4

--------------------------------------------------------------------------------




breaching Party shall be entitled to (i) temporary injunctive relief without
being required to post a bond, (ii) permanent injunctive relief without the
necessity of proving actual damage and (iii) suspension of all benefits
otherwise payable to or for the account of the Executive, provided, however,
that if it shall subsequently be determined by an arbitrator or a court of
competent jurisdiction that the Executive did not violate such Covenant, all
payments previously suspended shall be paid in full. The Party that is
determined to have violated a Covenant shall be liable to pay all costs
including reasonable attorneys' fees which the other Party may incur in
enforcing or defending, to any extent, the Covenants, whether or not litigation
is actually commenced and including litigation of any appeal taken or defended
by such Party, where the Party succeeds in enforcing any part of these
Covenants. Each Party may elect to seek one or more of these remedies at its
sole discretion on a case-by-case basis. Failure to seek any or all remedies in
one case does not restrict a Party from seeking any remedies in another
situation. Such action by a Party shall not constitute a waiver of any of its
rights.
(d)Severability and Modification of any Unenforceable Covenant. If any term,
provision or condition of the Covenants is held to be invalid, void or
unenforceable as written, the remainder of the provisions thereof shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated and the affected Covenant or Covenants shall be construed, to the
greatest extent possible, as modified, to the extent allowable by law, in a
manner which shall render it valid and enforceable and any limitation on the
scope or duration of any such Covenant necessary to make it valid and
enforceable shall be deemed to be a part thereof.
(e)Tolling. If the Executive breaches any Covenant, the running of the period of
restriction shall be automatically tolled and suspended for the amount of time
that the breach continues, and shall automatically recommence when the breach is
remedied so that the Company shall receive the benefit of the Executive's
compliance with such Covenant. This Section shall not apply to any period for
which the Company is awarded and receives actual monetary damages for breach by
the Executive of a Covenant with respect to which this Section applies.
4.Acknowledgments of the Parties. The Parties acknowledge:
(a)each has had a reasonable opportunity to review and consider the terms of
this Agreement for a period of at least 21 days;
(b)each understands, and has had the opportunity to receive counsel regarding,
their respective rights and liabilities under this Agreement;
(c)to the extent the Executive has taken less than 21 days to consider this
Agreement, the Executive acknowledges that the Executive has had sufficient time
to consider this Agreement and to consult with counsel and the Executive does
not desire any additional time to consider this Agreement;
(d)that the Executive is receiving payment and other consideration to which the
Executive would not otherwise be entitled;
(e)as set forth in the releases, the Executive waives all claims against the
Libbey Releasees (as defined in Section 6) that have accrued as of the date of
execution of this Agreement or that are based on actions or inactions prior to
the date of this Agreement by the Libbey Releasees, even if they result in
claims that accrue later, but such releases do not affect any claims that may
arise in the future based on actions or inactions after the date of this
Agreement;
(f)this Agreement does not constitute an admission of any wrongful, illegal,
discriminatory or improper conduct, policy or practice, rather the parties have
entered into this Agreement solely for the purpose of amicably resolving all
potential claims without incurring the costs of future litigation;
(g)the Executive may revoke this Agreement within seven calendar days of signing
it by delivering a notice of revocation to the Vice President of Human
Resources, Libbey Inc., 300 Madison Avenue, Toledo, Ohio 43699-0060. For the
revocation to be effective, written notice must be received no later than the
close of business on the 7th day after the Executive signs this Agreement. If
the Executive revokes this Agreement, then this Agreement will not be effective
or enforceable, and the Executive will not receive the Separation Benefits;
(h)the payment of accrued but not yet paid salary, payment for accrued but not
yet used vacation time, and other legal rights in Executive’s favor, including
but not limited to COBRA rights, are NOT contingent upon Executive entering into
this Agreement and must be paid to Executive and COBRA notice must be provided
to Executive regardless of whether Executive executes this agreement or not; and
(i)The Parties acknowledge that although the Executive shall remain actively
employed following the Executive Position Termination Date, he shall incur a
“separation from service,” within the meaning of Section 409A of the Code
(“Section 409A”), no later than the Executive Position Termination Date.
Notwithstanding anything in this Agreement to the contrary, if Executive is
considered a “specified employee” (as defined in Section 409A), any amounts paid
or provided under this Agreement shall, to the extent necessary in order to
avoid the imposition of a penalty tax on the Executive under Section 409A, be
delayed for six months after Executive’s “separation from service” within the
meaning of Section 409A, and the accumulated amounts

5

--------------------------------------------------------------------------------




shall be paid in a lump sum within ten (10) calendar days after the end of the
six (6)-month period. If Executive dies during the six-month postponement period
prior to the payment of such accumulated amounts, the payments which are
deferred on account of Section 409A shall be paid to the personal representative
of Executive’s estate within 60 calendar days after the date of Executive’s
death. For purposes of this Agreement, each amount to be paid or benefit to be
provided to Executive pursuant to this Agreement shall be construed as a
separate identified payment for purposes of Section 409A. All reimbursements and
in-kind benefits provided under the Agreement shall be made or provided in
accordance with the requirements of Section 409A to the extent applicable,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in this Agreement, (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made no later than the last
calendar day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
5.Additional Terms.
(a)At any time between the Executive Position Termination Date and the Final
Termination Date, upon the written request of the Executive, the Company shall
provide professional outplacement/career transition services to the Executive.
(b)The Executive, on the one hand, and the Company, on the other hand, shall not
sue the other Party, for any claims released in this Agreement. In the event any
Party breaches this obligation, the non-breaching party shall be entitled to
recover its reasonable attorneys’ fees and costs, from the breaching Party.
(c)Executive shall be reimbursed for reasonable attorneys’ fees associated with
the review and execution of this Agreement, not to exceed the gross amount of
$10,000.00.
(d)For the duration of the Consulting Position, Executive shall be provided with
standard company-issue computer and mobile communications equipment and shall
retain his Company e-mail address.
(e)The internal announcement announcing this Agreement is attached as an
Addendum to this Agreement.
(f)This Agreement will be binding upon and accrue to the benefit of each Party,
and as applicable its or his: heirs, executors, assigns, officers, directors,
employees, parent companies, affiliate entities, shareholders, members,
managers, successors or purchasers in interest.
(g)The provisions of this Agreement will be governed by and construed according
to the laws of the State of Ohio. Any proceeding arising between the Executive
and the Company under this Agreement, to the extent permitted by law, will be
heard in the state or federal court, as applicable, situated in Toledo, Ohio. If
any part of this Agreement is held to be unenforceable for any reason (including
but not limited to any conflict with superseding federal or state law), all
other parts nevertheless remain enforceable, and this Agreement will be
construed and enforced as if the unenforceable provision had never been
included.
(h)In the event of a breach of this Agreement by any Party, the prevailing Party
in any action to enforce the non-breaching Party’s rights will be entitled to
recover all costs and expenses, including reasonable attorneys’ fees, from the
non-prevailing Party or Parties.
(i)Each of the rights and remedies set forth in this Agreement will be
independent of the others, and will be in addition to, and not in lieu of, any
other rights and remedies available to any Party under law or equity.
(j)This Agreement is the entire agreement between the Parties and supersedes all
other prior agreements and understandings between the Parties, if any, with
respect to the subject matter hereof. No representation, promise, inducement or
statement of intention has been made to the Executive that is not embodied in
this Agreement. The Company is not bound by, or liable for, any alleged
representation, promise, inducement or statement of intention not in this
Agreement. This Agreement may not be terminated or modified except by writing
signed by all parties and is binding on the parties, their heirs, legal
representatives, successors and assigns.
(k)This Agreement may be executed in two or more counterparts, each of which
shall be an original for all purposes, but all of which taken together shall
constitute but one and the same instrument; copies (whether facsimile, PDF or
otherwise) of signatures to this Agreement shall be deemed to be originals and
may be relied on to the same extent as originals.
6.Releases.
(a)The Executive, on his own behalf and on behalf of his representatives and
beneficiaries, and all other persons claiming under or through the Executive,
unconditionally releases and discharges the Company, and its predecessors,
corporate affiliates, parents, subsidiaries, divisions, predecessors,
successors, and assigns, and any related entities, and all of their former and
current officers, directors, shareholders, partners, employees, accountants,
attorneys and agents in both their individual and representative capacities
(collectively the “Libbey Releasees”) from any and all claims, demands,
grievances, liabilities, obligations, promises, agreements, controversies,
actions, causes of action, suits, rights, damages, costs, losses, debts,
charges, or

6

--------------------------------------------------------------------------------




expenses of any kind, that the Executive may have against the Libbey Releasees,
asserted or unasserted, directly or indirectly, whether known or unknown,
whether based in contract, tort or otherwise, foreseeable and unforeseeable,
arising out of, or related in any way to, the Executive’s employment or the
Executive’s separation from employment, including but not limited to any and all
claims arising under any Federal, State, or Local statute, rule, or ordinance,
including but not limited to: Title VII of the Civil Rights Act of 1964 as
amended, the Equal Pay Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act of
2008, § 4123.90 of the Ohio Workers’ Compensation Act and claims under any and
all other applicable local, state, and federal statues prohibiting employment
discrimination, as well as any claims for unpaid wages, bonuses or benefits,
breach of contract (whether express or implied), promissory estoppel,
defamation, retaliation, and/or wrongful discharge, claims under the Employee
Retirement Income Security Act and/or the Fair Labor Standards Act and claims
under any and all other federal, state or local laws, ordinances and common law,
including, but not limited to, any and all claims for attorneys’ fees. This
Agreement includes, but is not limited to, claims relating to the Executive’s
employment and separation from employment, but does not apply to any claim that
arises from an act or omission occurring subsequent to the execution of this
Agreement. This Agreement does not include claims that cannot be released as a
matter of law.
(b)The Executive specifically waives any claims the Executive has or may have
against the Company under the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act or any other similar law, except for any
rights or claims that arise after the date of this Agreement. Executive
understands that (i) he has been offered 21 days to review and consider this
Agreement before signing; (ii) he may use as much of this 21-day period as
needed before signing; and (iii) if he signs this Agreement before the 21-day
period expires, then he waives the remainder of the 21-day period for
consideration. The Executive acknowledges (i) that he has consulted with
independent counsel of his own choice concerning this Agreement and has been
advised to do so by the Company, and (ii) that he has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.
(c)The Executive has not and will not assign or transfer any claim that is
released by this Agreement, and will not file any claims, complaints, charges or
lawsuits with any local, state or federal agency asserting individual damages or
asserting any claims that are released by this Agreement. The Executive shall
permanently withdraw, with prejudice, all released claims, if any, that he has
already filed based on the released claims. If the Executive breaches this
Agreement and files a legal action based upon claims with respect to which the
Executive has released the Libbey Releasees, then upon the filing of any such
claim, complaint, charge or lawsuit by the Executive, (i) the Company may cease
to make any payment, or to provide any benefit, contemplated by this Agreement,
(ii) the Executive will pay for all costs incurred by the Libbey Releasees in
defending such an action, including reasonable attorneys’ fees, and (iii) the
Executive shall immediately tender to the Company all payments the Executive
previously received under this Agreement.
(d)The Parties acknowledges that they fully understand and agree that this
Agreement may be pled by the Libbey Releasees (or any of them) as a complete
defense to any claim or entitlement that may be asserted in any suit, claim or
proceeding against the Libbey Releasees concerning any matter relating in any
way to the Executive’s employment with the Company or separation from
employment.
(e)Specifically excluded from this release are the rights and obligations of the
Parties provided for or expressly affirmed in this Agreement.
[signature page follows]

7

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
THE COMPANY
 
 
 
 
 
LIBBEY INC.
 
 
 
 
 
 
By:
/s/ Stephanie A. Streeter
 
 
Name:
Stephanie A. Streeter
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
LIBBEY GLASS INC.
 
 
 
 
 
 
By:
/s/ Stephanie A. Streeter
 
 
Name:
Stephanie A. Streeter
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
THE EXECUTIVE
 
 
 
 
 
/s/ Daniel P. Ibele
 
 
Daniel P. Ibele
 














8